THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   Clair Craver Johnson, Respondent,

   v.

   John Roberts, M.D., Petitioner.

   and

   Clair Craver Johnson, Respondent,

   v.

   Medical University of South Carolina, Petitioner.

   Appellate Case No. 2018-000914



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal From Charleston County
          R. Markley Dennis, Jr., Circuit Court Judge


                      Opinion No. 27897
         Submitted June 17, 2019 – Filed June 19, 2019


                         AFFIRMED


   Donald J. Davis, Jr., Stephen L. Brown, James E. Scott,
   IV, and Russell G. Hines, all of Young Clement Rivers,
   LLP, Joseph C. Wilson, IV and William P. Early, both of
             Pierce, Sloan, Wilson, Kennedy & Early, L.L.C., all of
             Charleston, for Petitioner.

             Jonathan B. Asbill, of Baker Ravenel & Bender, LLP of
             Columbia, for Respondent.


JUSTICE HEARN: Petitioners Dr. John Roberts and the Medical University of
South Carolina (MUSC) sought a writ of certiorari to review the court of appeals'
decision in Johnson v. Roberts, 422 S.C. 406, 812 S.E.2d 207 (Ct. App. 2018).1
Respondent Clair Johnson filed a medical malpractice action alleging Roberts and
MUSC negligently treated Johnson with electroconvulsive therapy. Roberts and
MUSC moved for summary judgment, contending the six-year statute of repose2
barred her claims, and the circuit court agreed, holding the repose period began on
the first date of treatment. On appeal, the court of appeals reversed, relying on its
decision in Marshall v. Dodds3 to hold that there was evidence to support Johnson's
claim that Roberts and MUSC acted negligently within six years of filing her lawsuit.
This Court recently affirmed as modified the court of appeals' Marshall decision,
holding the statute of repose begins to run after each occurrence.

       Roberts and MUSC now contend that the court of appeals erred in finding
Johnson's claims preserved for review and in holding the statute of repose began
after each occurrence. We disagree and affirm pursuant to Rule 220(b)(1), SCACR,
and the following authorities: (1) As to issue preservation, see Atl. Coast Builders &
Contractors, LLC v. Lewis, 398 S.C. 323, 330, 730 S.E.2d 282, 285 (2012) ("While
it may be good practice for us to reach the merits of an issue when error preservation
is doubtful, we should follow our longstanding precedent and resolve the issue on
preservation grounds when it clearly is unpreserved.") (emphasis added), and (2) As
to the merits, we find the allegations of medical malpractice indistinguishable from
those in Marshall.


AFFIRMED.


1
  For a full recitation of the facts, see the court of appeals' opinion.
2
  S.C. Code Ann. § 15-3-545(A) (2005).
3
  417 S.C. 196, 789 S.E.2d 88 (Ct. App. 2016), aff'd as modified, Op. No. 27873
(S.C. Sup. Ct. filed March 27, 2019) (Shearouse Ad. Sh. No. 13 at 37), reh'g
denied (May 30, 2019).
BEATTY, C.J. and FEW, J., concur. JAMES, J., dissenting in a separate
opinion in which KITTREDGE, J., concurs.
JUSTICE JAMES: I dissent based on my dissenting opinion in Marshall.

KITTREDGE, J., concurs.